UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 99-4742
JERRY JOHNSON, a/k/a Gerald Lee
Johnson, Jr.,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-98-230)

                      Submitted: January 16, 2001

                      Decided: February 6, 2001

  Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. Miller Williams Shealy, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.
2                      UNITED STATES v. JOHNSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jerry Johnson appeals from the district court’s revocation of his
term of supervised release and his resulting thirty-month sentence.
We affirm. Johnson’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), asserting claims in regard
to Johnson’s guilty plea to violating terms of his supervised release
but conceding that the claims lack merit. Although notified of his
right to file a pro se supplemental brief, Johnson has not done so.

   We have reviewed the claims asserted by counsel and conclude
they lack merit. Revocation of supervised release is discretionary with
the district court, and the court need only be reasonably satisfied by
a preponderance of the evidence that the terms of release were vio-
lated. United States v. Cates, 402 F.2d 473, 474 (4th Cir. 1968); 18
U.S.C.A. § 3583(e)(3) (West Supp. 2000). Given the informal nature
of a revocation hearing, Johnson is not entitled to the full panoply of
procedural safeguards under Fed. R. Crim. P. 11. Black v. Romano,
471 U.S. 606, 613 (1985); see also United States v. Stehl, 665 F.2d
58, 59-60 (4th Cir. 1981). Instead, Johnson is entitled to notice of the
hearing; disclosure of the evidence; the opportunity to be present, to
be heard, and to contest the charges; the presence of a neutral judicial
officer; a written statement of findings; and under some circum-
stances, the assistance of counsel. Black, 471 U.S. at 611-12. Our
review of the record on appeal discloses that Johnson received all of
these safeguards.

   Pursuant to Anders, we have reviewed the record for potential error
and have found none. Therefore, we affirm Johnson’s conviction and
sentence. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
                     UNITED STATES v. JOHNSON                     3
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED